Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims 1-13 in the reply filed on 4/1/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "biasing units for biasing" in claim 1. Examiner is relying upon paragraphs [0016] and [0019] for support of the biasing units. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation of “both side portions facing both side surfaces of each of the installation holes of the base” renders the scope of claims 11-13 indefinite. It is not clear what is being structurally imparted into the invention by this limitation. Please amend to clarify.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 20050013550).
Regarding claim 1, Hung teaches an optical fiber ferrule polishing jig used for polishing optical fiber ferrules, the optical fiber ferrule polishing jig comprising:  
5a base having a predetermined area (see element 21, Figure 2); 
insertion holes formed in the base so that the optical fiber ferrules can be detachably inserted into the insertion holes (Please see [0014], [0017] as well as Figure 6 regarding the grooves 23, posts 24, and recesses 25; see also [0019]); 
pivoting rods, each of the pivoting rods being adjacent to each of the insertion holes of the base, each of the pivoting rods having an upper end portion, a lower end 10portion and an intermediate portion, each of the pivoting rods being rotatable around the lower end portion (wherein upon viewing movable pieces 40, there is a rotating means 41 provided for pivoting; wherein the rotating piece 41 extends upwardly and connects with biforked arm 42, i.e. the rod portion is the element that connects the rotating piece 41 and upper surface of the movable piece 40);
installation portions formed between each of the insertion holes of the base and each of the pivoting rods; fixing pieces installed in each of the installation portions of the base, the fixing 15pieces being moved as the pivoting rods are pivoted so as to fix the optical fiber ferrules with respect to the insertion holes (biforked arms 42 each have ribs 44; wherein the ribs 44 are placed in the recesses 37, and a lower side of the biforked arms are in contact with an upper end of the control piece 39); and 
biasing units for biasing the fixing pieces, each of the biasing units being installed in each of the installation portions of the base so as to release fixing of the optical fiber ferrules from the insertion holes (please see spring 50, press portion 45 as well as paragraphs [0016], [0020] and Figures 3, wherein the press portion ejects one end of movable piece by the elastic force thereof).  
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Hung. Hung further teaches the optical fiber ferrule polishing jig further comprising:  App. No.: NOT KNOWNPage 5 of 12 Firm Docket No.: PCT18-1007Application No.: NOT KNOWNFirm Docket No.: PCT18-1007 
a raised portion formed into a flat-convex shape with a predetermined thickness, the raised portion being located on the base, wherein the raised portion comprises (wherein there are a plurality of clips 30 arranged on handle 22, see Figures 2 and 3 and [0015]): 
an upright support portion for supporting the intermediate portion of each 5of the pivoting rods to support each of the pivoting rods in an upright state (please refer to control piece 39 as well as [0017]; 
a pivot-opening which communicates with the upright support portion (wherein there is a receiving groove 32 for receiving a rotating means 31, see [0015-0016]); and 
an inclined support portion which communicates with the pivot-opening to support each of the pivoting rods in an inclined state (referring to Figures 2 and 3, please see that the top end of locating groove has an inclined plate for controlling the maximum rotating angle, see also [0016]).  
Regarding claim 3, all of the limitations recited in claim 2 are rejected by Hung. Hung further teaches the optical fiber ferrule polishing jig further comprising: 
a slide lock which is slid in an axial direction of each of the pivoting rods in a state of being inserted around each of the pivoting rods; and 15a lock hole formed in the upright support portion of the raised portion, wherein a lower end portion of the slide lock enters the lock hole when each of the pivoting rods is in the upright state (wherein element 47 inserts into the stepped opening 36, through the control piece 39, all the way to penetrating hole 46 to prevent forward and backward movement of the rotating means 41, see also Figures 3, 4, 6, and paragraph [0018]).
Regarding claim 4, all of the limitations recited in claim 2 are rejected by Hung. Hung further teaches wherein the raised portion has a pivoting portion surrounding the pivot-opening (wherein there are upper surfaces on opposing sides above receiving groove 32).  
Regarding claim 6, all of the limitations recited in claim 1 are rejected by Hung. Hung further teaches wherein the installation portions are installation recesses recessed downward from an 10upper surface of the base (please refer to Figures 2 and 3), each of the fixing pieces comprises: 
a front portion facing each of the insertion holes of the base; a top portion facing the bottom end of each of the pivoting rods; a bottom portion abutting with each of the installation recesses of the base (wherein element 4 has biforked arms 43, and wherein biforked arms 42 each have ribs 44; wherein the ribs 44 are placed in the recesses 37, and a lower side of the biforked arms are in contact with an upper end of the control piece 39; wherein there are surfaces all along the rubs 44 and arms 42); 15and 
a moving shaft extending backward from the bottom portion and disposed in a shaft hole formed in each of the installation recesses of the base, and each of the pivoting rods has a pressing protrusion formed at the bottom end of each of the pivoting rods so as to be convex toward each of the fixing pieces to press the 20top portion of each of the fixing pieces (wherein element 47 inserts into the stepped opening 36, through the control piece 39, all the way to penetrating hole 46 to prevent forward and backward movement of the rotating means 41, see also Figures 3, 4, 6, and paragraph [0018]).  
Regarding claim 7, all of the limitations recited in claim 6 are rejected by Hung. Hung further teaches wherein App. No.: NOT KNOWNPage 7 of 12 Firm Docket No.: PCT18-1007Application No.: NOT KNOWNFirm Docket No.: PCT18-1007 the top portion of each of the fixing pieces has an inclined surface gradually inclined downwardly from the front portion to the backward of each of the fixing pieces (wherein the press portion 45 of the movable piece 40 is inclined, see Figure 6).  
Regarding claim 8, all of the limitations recited in claim 6 are rejected by Hung. Hung further teaches wherein the front portion of each of the fixing pieces has an engagement portion recessed backward of each of the fixing pieces (wherein the ribs of the biforked arm are formed in a type of L shape such that there is a recessed area, wherein the surfaces of the ribs are positioned above the wing of joint body 54 to clip the optical fiber joints, see [0020]).  
Regarding claim 9, all of the limitations recited in claim 6 are rejected by Hung. Hung further teaches wherein each of the biasing units (50) is a coil spring extending vertically and housed in a spring installation hole formed at the bottom portion of each of the fixing pieces, the spring installation hole extending vertically (please refer to spring 50 in Figures 3 and 4, as well as locating groove 38 for housing the spring 50).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20050013550) in view of Yamada (US 20040110455).
Regarding claim 10, all of the limitations recited in claim 6 are rejected by Hung. Hung further teaches the raised portion extends annularly to form a torus shape (wherein Examiner is interpreting this to mean that the shape of the raised portion is annular and 3D given that there are multiple different elements comprising the raised portion which cause an uneven torus surface; please refer to Figure 5), and 
the insertion holes of the base, the installation recesses of the base, the pivoting rods and the fixing pieces are circularly arranged along the raised portion (Please refer to Figure 2 as well as [0015]).
Although Hung teaches the shape of the round disk (21) having clips (30) surrounding a central core in an arc, the Figures of Hung do not explicitly teach that the clips completely surround the central portion in a complete circular arrangement.  Examiner further notes that Figure 2 of Hung illustrates that there may be additional holes (see the close up of elements 30 and 40), but is silent in that the elements (30, 40) continue in a complete circle. 
However, from the same or similar field of endeavor, Yamada (US 20040110455) teaches holding elements (230) circularly arranged (please see Figures 7 and 15; see also [0016]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamada into .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20050013550) in view of Kuprin (US 6808444). 
Regarding claim 11, all of the limitations recited in claim 1 are rejected by Hung. Hung further teaches each of the fixing pieces comprises: 
a front portion facing each of the insertion holes of the base; 5a top portion facing the bottom end of each of the pivoting rods; a bottom portion located below each of the installation holes of the base (wherein element 4 has biforked arms 43, and wherein biforked arms 42 each have ribs 44; wherein the ribs 44 are placed in the recesses 37, and a lower side of the biforked arms are in contact with an upper end of the control piece 39; wherein there are surfaces all along the rubs 44 and arms 42); 
a rotating shaft extending laterally from the both side portions and 10disposed in a shaft hole formed in each of the installation holes of the base, and each of the pivoting rods has a pressing protrusion formed at the bottom end of each of the pivoting rods so as to be convex toward each of the fixing pieces to press the top portion of each of the fixing pieces (wherein element 47 inserts into the stepped opening 36, through the control piece 39, all the way to penetrating hole 46 to prevent forward and backward movement of the rotating means 41, see also Figures 3, 4, 6, and paragraph [0018]).  
However, Hung does not explicitly teach the installation portions are installation holes penetrating the upper surface and a lower surface of the base, both side portions facing both side surface of each of the installation holes of the base. 
However, from the same or similar field of endeavor, Kuprin teaches installation holes penetrating the upper surface and a lower surface of the base, both side portions facing both side surface of each of the installation holes of the base (wherein the element which holds the ferrule enters into through hole 20, see Figures 6 and 7; please also refer to the 112(b) rejection provided above).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kuprin into the invention of Hung.  This modification would be recognized as applying a known technique, i.e. a through hole arrangement as an alternative to a recessed area, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the limitation which recites a coil spring inserted around each of the pivoting rods and extending between the upper end portion of each of the pivoting rods and the slide lock so that the coil spring 5biases the slide lock toward a bottom end of each of the pivoting rods is neither anticipated by nor rendered obvious over the prior art. Specifically, incorporating an additional coil spring around the pivoting rod of Hung would hinder pivotal movement of element (45) due to 
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The limitations of claim 12 which narrow the flat spring element, including recitations of a spring portion connected to the base portion, the spring portion extending between the adjacent installation holes, the spring portion being located on the upper surface of the base, is neither anticipated by nor rendered obvious over the prior art. Specifically, modifying the invention of Hung to modify the spring element as reflected in the claimed invention would require extensive modification that one having ordinary skill in the art before the effective filing date of the claimed invention would not have considered obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723